CONTACT: John K. Schmidt Chief Operating Officer Chief Financial Officer (563) 589-1994 jschmidt@htlf.com FOR IMMEDIATE RELEASE MONDAY, JANUARY 28, 2008 HEARTLAND FINANCIAL USA, INC. REPORTS FOURTH QUARTER 2007 EARNINGS Highlights § Maintained fourth quarter net interest margin at 3.87% compared to third quarter 2007 § Net income for the year increased $531,000 or 2% over the year 2006 § Noninterest income for the year grew 9% over the year 2006 § Total loans increased $132.2 million or 6% compared to year-end 2006 § Total deposits increased $64.6 million or 3% compared to year-end 2006 § Filed application for opening of Minnesota Bank & Trust Quarter Ended December 31, Year Ended December 31, 2007 2006 2007 2006 Net income (in millions) $ 6.8 $ 7.5 $ 25.6 $ 25.1 Income from continuing operations (in millions) 6.8 7.5 24.0 24.3 Diluted earnings per share 0.41 0.45 1.54 1.50 Diluted earnings per share from continuing operations 0.41 0.44 1.44 1.45 Return on average assets 0.83 % 0.98 % 0.81 % 0.86 % Return on average equity 11.86 14.62 11.88 12.86 Net interest margin 3.87 4.04 3.95 4.17 “For 2007, a difficult year for most banks and the economy in general, Heartland achieved an increase in total earnings and earnings per share.The Company turned in a good performance with growth in loans, deposits and noninterest income while controlling noninterest expense.”Lynn B. Fuller, chairman, president and chief executive officer, Heartland Financial USA, Inc. Dubuque, Iowa, January 28, 2008—Heartland Financial USA, Inc. (NASDAQ: HTLF) today reported earnings for the fourth quarter of 2007. Net income was $6.8 million, or $0.41 per diluted share, for the quarter ended December 31, 2007, compared to $7.5 million, or $0.45 per diluted share, earned during the fourth quarter of 2006.Return on average equity was 11.86 percent and return on average assets was 0.83 percent for the fourth quarter of 2007, compared to 14.62 percent and 0.98 percent, respectively, for the same quarter in 2006. Net income for the year 2007 was $25.6 million, or $1.54 per diluted share, an increase of $531,000 or 2 percent over net income of $25.1 million, or $1.50 per diluted share, recorded during 2006. Return on average equity was 11.88 percent and return on average assets was 0.81 percent for 2007, compared to 12.86 percent and 0.86 percent, respectively, for 2006. During 2006, a pre-tax judgment of $2.4 million was recorded as noninterest expense, while a $286,000 award under a counterclaim was recorded as a loan loss recovery. The net after-tax effect to net income for this one-time event was $1.3 million. Exclusive of this expense, Heartland’s net income for 2006 was $26.4 million, or $1.58 per diluted share. Because of the non-recurring nature of this expense, management believes that this pro-forma presentation can help investors understand Heartland’s financial performance for 2006. Lynn B. Fuller, Heartland’s chairman, president and chief executive officer stated, “For 2007, a difficult year for most banks and the economy in general, Heartland achieved an increase in total earnings and earnings per share.The Company turned in a good performance with growth in loans, deposits and noninterest income while controlling noninterest expense.” The sale of Rocky Mountain Bank’s branch banking office in Broadus, Montana, was completed on June 22, 2007.Included in the sale were $20.9 million of loans and $30.2 million of deposits. The results of operations of the branch are reflected on the income statement as discontinued operations for the prior periods reported. Also included on the income statement as discontinued operations for the prior periods are the results of operations of ULTEA, Inc., Heartland’s fleet leasing subsidiary, which was sold to ALD Automotive on December 22, 2006. During 2007, income from discontinued operations included a $2.4 million pre-tax gain recorded as a result of the sale of the Broadus branch. Income from continuing operations was $6.8 million, or $0.41 per diluted share, during the fourth quarter of 2007 compared to $7.5 million, or $0.44 per diluted share, during the fourth quarter of 2006. This decrease in earnings from continuing operations was primarily a result of a higher provision for loan losses, which was $3.3 million during the fourth quarter of 2007 compared to a reversal of $157,000 during the fourth quarter of 2006. For the year 2007, income from continuing operations was $24.0 million, or $1.44 per diluted share, compared to $24.3 million, or $1.45 per diluted share, during 2006. Exclusive of the $1.3 million one-time expense associated with the court case mentioned earlier, Heartland’s net income from continuing operations for 2006 was $25.6 million, or $1.53 per diluted share. Growth in net interest income and noninterest income during 2007 partially offset the additional provision for loan losses and noninterest expenses recorded. Net Interest Margin Constrained; Net Interest Income Grows Net interest margin, expressed as a percentage of average earning assets, was 3.87 percent during the fourth quarter of 2007 compared to 4.04 percent for the fourth quarter of 2006 and 3.87 percent for the third quarter of 2007.Affecting the net interest margin throughout 2007 was the impact of foregone interest on Heartland’s nonperforming loans which had increased to $32 million by year-end.Additionally, early in the third quarter of 2007, a $20.5 million investment was made in bank owned life insurance upon which interest expense associated with the funding of this investment affects net interest margin while the corresponding earnings on this investment is recorded as noninterest income. Fuller said, “Net interest margin, which gradually fell through much of last year, has leveled off at 3.87 percent due to managed pricing of loans and deposits. Given the asset sensitive posture of Heartland’s balance sheet, the most recent 75 basis point rate cut by the Fed and the possibility of additional rate cuts, Heartland will be challenged to maintain its net interest margin at the current level.We will continue to proactively manage pricing in concert with changes in market interest rates.” Net interest income on a tax-equivalent basis totaled $28.4 million during the fourth quarter of 2007, an increase of $724,000 or 3 percent from the $27.7 million recorded during the fourth quarter of 2006.For the year 2007, net interest income on a tax-equivalent basis was $113.0 million, an increase of $4.7 million or 4 percent from the $108.3 million recorded during 2006. Contributing to these increases was the $194.2 million or 7 percent growth in average earning assets during the comparable quarterly periods and the $266.3 million or 10 percent growth in average earning assets during the year 2007 compared to 2006. On a tax-equivalent basis, interest income in the fourth quarter of 2007 totaled $54.7 million compared to $52.2 million in the fourth quarter of 2006, an increase of $2.5 million or 5 percent. For the year 2007, interest income on a tax-equivalent basis increased $25.2 million or 13 percent over 2006. More than half of the loans in Heartland’s commercial and agricultural loan portfolios are floating rate loans, thus changes in the national prime rate impact interest income more quickly than if there were more fixed rate loans. Interest expense for the fourth quarter of 2007 was $26.2 million compared to $24.5 million in the fourth quarter of 2006, an increase of $1.7 million or 7 percent. On a yearly comparative basis, interest expense increased $20.5 million or 24 percent. Approximately 77 percent of Heartland’s certificate of deposit accounts will mature within the next twelve months at a weighted average rate of 4.87 percent. Noninterest Income Rises; Noninterest Expense Moderates Despite Investments in New Facilities Noninterest income increased by $389,000 or 5 percent during the fourth quarter of 2007 compared to the same quarter in 2006. The categories experiencing the largest increases for the comparative quarters were brokerage and insurance commissions and gains on sale of loans. During the fourth quarter of 2007, Heartland sold its credit card portfolio, resulting in a gain of $1.0 million. The increases in these categories were partially offset by losses on trading account securities and the amortization of investments made during the third quarter of 2007 in limited liability companies that own certified historic structures for which historic rehabilitation tax credits apply. For the year 2007, noninterest income increased $2.5 million or 9 percent over 2006, primarily from increased trust fees, brokerage and insurance commissions, gains on sale of loans and income on bank owned life insurance. Fuller stated, “We are pleased that income from our Wealth Management Group and brokerage unit made healthy contributions in 2007.These businesses grew their revenue by 11% and 66%, respectively.The sale of our credit card portfolio in the fourth quarter of 2007 also added a one-time gain in this category, resulting in pre-tax revenue of $1.0 million.” For the fourth quarter of 2007, noninterest expense increased $268,000 or 1 percent in comparison with the same period in 2006. The largest component of noninterest expense, salaries and employee benefits, decreased $630,000 or 5 percent during the fourth quarter of 2007 in comparison to the fourth quarter of 2006. This reduction in salaries and employee benefits expense was primarily related to a $2.3 million adjustment for lower employer incentive payouts and employer contributions to the company’s retirement plan. For the year 2007, noninterest expense increased $3.4 million or 4 percent when compared to 2006. Exclusive of the $2.4 million judgment recorded during 2006, noninterest expense increased $5.8 million or 6 percent in comparison to 2006. The largest contributor to this increase was salaries and employee benefits which grew by $3.6 million or 7 percent during the yearly comparative period, primarily due to branch expansions, including the formation of Summit Bank & Trust and Minnesota Bank & Trust, and additional staffing at Heartland’s operations center to provide support services to the growing number of bank subsidiaries. Total full-time equivalent employees increased to 982 at December 31, 2007, from 959 at December 31, 2006. Recapping Heartland’s expansion efforts, Fuller said, “In 2007, we opened five new branch offices, relocated one office and initiated the organization of our newest de novo bank charter, Minnesota Bank & Trust. Looking into 2008, we plan to continue to make strategic investments in future growth by expanding our banking franchise in existing markets, albeit at a somewhat slower pace.” Referring to the new bank being formed in Minnesota, Fuller said, “The organization of Heartland’s tenth independent charter is proceeding very well.Applications have been filed with regulatory agencies and we are looking forward to a second quarter grand opening.In the meantime, we have opened a loan production office now to gather momentum so the new bank can hit the ground running.” Heartland’s effective tax rate was 22.9 percent for the fourth quarter of 2007 compared to 36.9 percent for the fourth quarter of 2006.On a yearly comparative basis, Heartland’s effective tax rate was 29.0 percent during 2007 and 33.3 percent during 2006. The decrease in Heartland’s effective tax rate during the fourth quarter of 2007 resulted from $1.3 million in projected federal rehabilitation tax credits associated with Dubuque Bank and Trust Company’s newly acquired 99.9 percent ownership interest in two limited liability companies that own certified historic structures. Heartland’s effective tax rate is also affected by the level of tax-exempt interest income which, as a percentage of pre-tax income, was 19.29 percent during the fourth quarter of 2007 compared to 14.11 percent during the same quarter of 2006. For the years 2007 and 2006, tax-exempt income as a percentage of pre-tax income was 19.00 percent and 17.71 percent, respectively. The tax-equivalent adjustment for this tax-exempt interest income was $909,000 during the fourth quarter of 2007 compared to $907,000 during the same quarter in 2006. For the yearly comparative period, the tax-equivalent adjustment for tax-exempt interest income was $3.7 million for 2007 and $3.6 million for 2006. Solid Loan Growth; Slower Growth in Deposits At December 31, 2007, total assets had increased $205.9 million or 7 percent since year-end 2006, primarily because of loan growth. Despite the loss of $20.9 million in loans as a result of the sale of the Broadus branch of Rocky Mountain Bank in the second quarter of 2007, total loans and leases grew to $2.3 billion at December 31, 2007, an increase of $132.3 million or 6 percent since year-end 2006. The growth in loans was balanced between Heartland’s Midwestern and Western markets. The Heartland subsidiary banks experiencing notable loan growth this year were Dubuque Bank and Trust Company, New Mexico Bank & Trust, Rocky Mountain Bank and Summit Bank & Trust. The commercial and commercial real estate loan category grew by $148.9 million or 10 percent. Included in this change was the reclassification of $28.3 million of commercial real estate loans at Wisconsin Community Bank from the loans held for sale portfolio to the loans held to maturity portfolio as management intends to hold those loans in its portfolio. Fuller commented, “While year over year loan growth was good, we saw loan demand slow as the year progressed. Despite this, we anticipate 2008 will be a reasonably good year in loan production, though we are focusing much more attention on controlling our existing nonperformers.” Despite the loss of $30.2 million in deposits as a result of the Broadus branch sale, total deposits grew to $2.38 billion at December 31, 2007, an increase of $64.6 million or 3 percent since year-end 2006. The sale of the Broadus branch of Rocky Mountain Bank included deposits of $30.2 million. Growth in deposits was weighted more heavily in Heartland’s Midwestern markets. Demand deposits experienced a $10.0 million or 3 percent increase and savings deposit balances experienced a $32.1 million or 4 percent increase despite the $3.4 million in demand deposits and $10.6 million in savings deposits lost as part of the Broadus branch sale. The increase in savings deposits primarily resulted from the promotion of a new money market product. Time deposits, excluding brokered time deposits, increased $54.1 million or 5 percent with a majority of the growth at the Midwestern banks where depositors tend to favor the term deposit product. Included in the Broadus branch sale were $16.2 million in time deposits. Brokered time deposit balances decreased $31.6 million or 31 percent during the year. At December 31, 2007, brokered time deposits totaled $69.0 million or 3 percent of total deposits compared to $100.6 million or 4 percent of total deposits at year-end 2006. Increase in Nonperforming Loans The allowance for loan and lease losses at December 31, 2007, was 1.45 percent of loans and 104 percent of nonperforming loans, compared to 1.40 percent of loans and 356 percent of nonperforming loans at December 31, 2006, and 1.38 percent of loans and 104 percent of nonperforming loans at September 30, 2007. Additions to the allowance for loan and lease losses were primarily driven by the continued softening of the economy and reduced real estate values, particularly in the Phoenix market. Nonperforming loans were $31.8 million or 1.40 percent of total loans and leases at December 31, 2007, compared to $8.4 million or 0.39 percent of total loans and leases at December 31, 2006, and $30.4 million or 1.33 percent of total loans and leases at September 30, 2007. The majority of the $23.4 million increase in nonperforming loans from December 31, 2006, occurred during the second and third quarters of 2007. Over half of this increase was attributable to nonperforming loans at Wisconsin Community Bank totaling $10.2 million, of which $2.5 million in outstanding balances is covered by government guarantees, and nonperforming loans at Arizona Bank & Trust totaling $5.3 million. The remaining increase was distributed among the other bank subsidiaries and related to a few loan customers. Net charge-offs during the fourth quarter of 2007 were $1.7 million compared to $1.9 million, $2.9 million and $362,000 during the third, second and first quarters of 2007, respectively.Management monitors the loan portfolio of each bank subsidiary and, at this point, does not feel that the increase in nonperforming loans is any indication of a systemic problem but is more likely a result of the continuing shift in the economy in some of Heartland’s markets. With all the recent attention given to subprime lending, Heartland feels it is important to inform investors that its bank subsidiaries have not been active in the origination of subprime loans. Because of the net realizable value of collateral, guarantees and other factors, management expects losses on Heartland’s nonperforming loans during 2008 to be below the amounts experienced during 2007. Fuller concluded, “A great deal of time and talent is now focused on reducing the level of our nonperforming loans to unlock the earnings potential as those dollars are converted back into earning assets. Other steps we are taking this year to enhance the long-term value of our financial network include programs to grow core demand deposits, as well as, aggressive expense management.” Conference Call Details Heartland will host a conference call for investors at 3:00 p.m. CDT today. To participate, dial 800-218-0204 at least five minutes before start time, or log onto www.htlf.com. If you are unable to participate on the call, a replay will be available through February 4, 2008, by dialing 800-405-2236, code 11106765, or by logging onto www.htlf.com. About Heartland Financial USA, Inc.: Heartland Financial USA, Inc. is a $3.3 billion diversified financial services company providing banking, mortgage, wealth management, insurance and consumer finance services to individuals and businesses. The Company currently has 59 banking locations in 40 communities in
